TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00410-CV


Anne Greenwood, Appellant


v.


Irvin J. Milzman and Florence Milzman, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 04-1128-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Appellant Anne Greenwood and appellees Irvin J. Milzman and Florence Milzman
no longer wish to pursue this appeal and have filed a joint motion to dismiss this appeal.  We grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).


					__________________________________________
					Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   September 13, 2006